Attachment to Advisory Action
The applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (at lines 7-9) raise new issues, narrow the scope of the claims, and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new reference:
U.S. Patent 4,363,529 to Loose (hereinafter “Loose”).
Regarding Claim 1, Loose discloses a holding frame (e.g. 2, in Fig. 1) into which plug connector modules (e.g. 4, in Fig. 2) can be inserted,
wherein the holding frame comprises two halves, namely, a first half (e.g. 12, in Fig. 1) and a second half (e.g. 12’), which are connected to one another and configured to pivot relative to each other (e.g. at 16, 16’) between a closed position (e.g. in Fig. 2) and an open position (e.g. in Fig. 1, see col. 4, lines 24-31),
wherein the holding frame has at least one blocking element (e.g. 46 and/or 46’) that is separate and distinct from the two halves of the holding frame, and the blocking element is attached directly to one of the two halves of the holding frame in a manner to enable the blocking element to move relative to the one of the two halves between a blocking position (e.g. in Fig. 2) and an unblocking position (e.g. in Fig. 1), and whereby the two halves are secured in the closed position by the at least one blocking element when the at least one blocking element is moved into the blocking position to prevent the first half and the second half from pivoting to the open position (e.g. col. 4, lines 46-58).

Accordingly, the proposed amendment has not been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896